DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 4:
In line 2, it is unclear whether “a sweat flow path” is different from claim 1; thus, it is unclear whether it should be “the sweat flow path”.

For claim 16:
In line 1, it is recited “wherein another earbud of the pair of earbuds”. It is unclear whether this claim should depend upon claim 14 so that “another earbud” makes sense and not antecedent basis is invoked.

For claims 5-6 and 17:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (hereinafter Lebo) (US Patent Application Publication No. 2010/0217099) in view of Yang (US Patent Application Publication No. 2020/0090636) and further in view of Shiraki et al. (US Patent Application Publication No. 2007/0110124).

Regarding claim 1, Lebo teaches a wearable device for predicting heat stroke of a subject (Figs. 1-2, 4 [Paragraph 143]), the wearable device comprising:
an earbud (earbud 40 in Fig. 4) [
an infrared (IR) temperature sensor for measuring core body temperature of the subject (IR sensors which determine core temperature of the subject [Paragraphs 10, 154]), [
a first humidity sensor positioned within a sweat flow path within the earbud (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]);
a second humidity sensor positioned outside the earbud (it is also sensed humidity in a different place other than inside the ear [Paragraph 6]); and
a sodium ion (Nay) concentration sensor for measuring hydration levels of the subject (hydration levels of the patient are measured inside and outside the ears [Paragraphs 76, 146, 147]).
However, Lebo does not explicitly mention:
a) 
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor.
Yang teaches, in a similar field of endeavor of medical systems, the following:
a) (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration. Hence, the earbud in Lebo is also covered as in Yang [Paragraphs 32, 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Lebo) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) for the purpose of properly determining parameters of the subject (Yang – Paragraph 4).
But, the combination of Lebo and Yang does not explicitly mention:
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor.
Shiraki teaches, in a similar field of endeavor of medical systems, the following:
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor (in the disclosed system, a temperature sensor is covered with waterproof film to avoid water drops. Hence, the IR temperature in Lebo is being covered as in Shiraki [Paragraph 5]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Lebo) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) by covering the IR temperature sensor (as taught by Shiraki) for the purpose of controlling the temperature of the subject (Shiraki – Paragraph 2).

Regarding claim 2, Lebo further teaches the wearable device of claim 1, wherein a gap is formed between the earbud and an outer rim of the IR temperature sensor (sweat is analyzed for the subject wearing the earbud [Paragraph 176], where a differential in humidity between inside and outside measurements are considered [Paragraph 17]. Hence, a person having ordinary skills in the art would recognize that sweat is also flowing through the ear path).

Regarding claim 3, Lebo further teaches the wearable device of claim 2, wherein the gap defines the sweat flow path within the earbud (sweat is analyzed for the subject wearing the earbud [Paragraph 176], where a differential in humidity between inside and outside measurements are considered [Paragraph 17]. Hence, a person having ordinary skills in the art would recognize that sweat is also flowing through the ear path).

Regarding claim 4, Lebo further teaches the wearable device of claim 3, wherein the second humidity sensor is placed on a sweat flow path to ambient (since a differential in humidity is determined between inside and outside environment, the second humidity sensor is then placed in a path to ambient [Paragraph 17]).

Regarding claim 5, Lebo further teaches the wearable device of claim 4, wherein the sweat flow path to ambient is defined by an opening formed on an earphone (sweat is analyzed for the subject wearing the earbud [Paragraph 176], where a differential in humidity between inside and outside measurements are considered [Paragraph 17]. Hence, a person having ordinary skills in the art would recognize that openings on the earbud are established).

Regarding claim 6, Yang further teaches the wearable device of claim 5, wherein the opening is covered by another waterproof moisture permeable membrane (for the disclosed earbud, several waterproof moisture permeable membranes 132, 114A and  112A. Hence, the permeable membranes are also placed in different locations [Paragraph 32]).

Regarding claim 7, Lebo further teaches the wearable device of claim 1, wherein the first and second humidity sensors measure differential humidity between an ear canal of the subject and ambient (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]. It is also sensed humidity in a different place other than inside the ear [Paragraph 6]. Additionally, differential humidity is determined from the inside and outside the subject [Paragraph 17]).

Regarding claim 8, Shiraki further teaches the wearable device of claim 1, wherein the waterproof IR transmittable film is attached directly to an outer rim of the IR temperature sensor (since water drops are being prevented, a person having ordinary skills in the art would recognize that the film is also attached outside the sensor [Paragraph 5]).

Regarding claim 9, Yang further teaches the wearable device of claim 1, wherein the waterproof moisture permeable membrane is directly attached to both an outer rim of the IR temperature sensor and a front surface of the earbud (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration [Paragraphs 32, 40]. Hence, the permeable membrane is also placed in a predetermined position by a designer of the device [MPEP 2144.04-VI-C]).

Regarding claim 19, Lebo teaches a method for predicting heat stroke of a subject (Figs. 1-2, 4 [Paragraph 143]), the method comprising:
[(earbud 40 in Fig. 4) [
measuring, by an infrared (IR) temperature sensor, core body temperature of the subject (IR sensors which determine core temperature of the subject [Paragraphs 10, 154]), [
positioning a first humidity sensor within a sweat flow path within the earbud (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]);
placing a second humidity sensor outside the earbud (it is also sensed humidity in a different place other than inside the ear [Paragraph 6]); and
measuring, by a sodium ion (Na+) concentration sensor, hydration levels of the subject (hydration levels of the patient are measured inside and outside the ears [Paragraphs 76, 146, 147]).
However, Lebo does not explicitly mention:
a) covering an earbud with a waterproof moisture permeable membrane that allows for moisture penetration;
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor.
Yang teaches, in a similar field of endeavor of medical systems, the following:
a) covering an earbud with a waterproof moisture permeable membrane that allows for moisture penetration (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration. Hence, the earbud in Lebo is also covered as in Yang [Paragraphs 32, 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Lebo) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) for the purpose of properly determining parameters of the subject (Yang – Paragraph 4).
But, the combination of Lebo and Yang does not explicitly mention:
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor.
Shiraki teaches, in a similar field of endeavor of medical systems, the following:
b) wherein the IR temperature sensor is covered with a waterproof IR transmittable film to inhibit water drops from contacting a detector of the IR temperature sensor (in the disclosed system, a temperature sensor is covered with waterproof film to avoid water drops. Hence, the IR temperature in Lebo is being covered as in Shiraki [Paragraph 5]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Lebo) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) by covering the IR temperature sensor (as taught by Shiraki) for the purpose of controlling the temperature of the subject (Shiraki – Paragraph 2).

Regarding claim 20, Lebo further teaches the method of claim 19, wherein the first and second humidity sensors measure differential humidity between an ear canal of the subject and ambient (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]. It is also sensed humidity in a different place other than inside the ear [Paragraph 6]. Additionally, differential humidity is determined from the inside and outside the subject [Paragraph 17]).

Claims 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (hereinafter Lebo) (US Patent Application Publication No. 2010/0217099) in view of Yang (US Patent Application Publication No. 2020/0090636).

Regarding claim 10, Lebo teaches a wearable device for predicting heat stroke of a subject (Figs. 1-2, 4 [Paragraph 143]), the wearable device comprising:
a pair of earbuds (earbuds 40 in Fig. 4 [Paragraph 46]) [
an infrared (IR) temperature sensor for measuring core body temperature of the subject (IR sensors which determine core temperature of the subject [Paragraphs 10, 154]);
a pair of humidity sensors for measuring differential humidity between an ear canal of the subject and ambient (humidity being sensed within the ear as well as sweat from the subject [Paragraphs 17, 176]. It is also sensed humidity in a different place other than inside the ear [Paragraph 6]. Additionally, differential humidity is determined from the inside and outside the subject [Paragraph 17]); and
a sodium ion (Na+) concentration sensor for measuring hydration levels of the subject (hydration levels of the patient are measured inside and outside the ears [Paragraphs 76, 146, 147]).
However, Lebo does not explicitly mention:
coated with a polymer absorbing membrane.
Yang teaches, in a similar field of endeavor of medical systems, the following:
coated with a polymer absorbing membrane (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration. Hence, the earbud in Lebo is also covered as in Yang [Paragraphs 32, 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Lebo) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) for the purpose of properly determining parameters of the subject (Yang – Paragraph 4).

Regarding claim 11, Yang further teaches the wearable device of claim 10, wherein earbud tips and headphone portions of the pair of earbuds are coated with the polymer absorbing membrane (in the disclosed system, an earbud is covered with waterproof moisture permeable for moisture penetration. Hence, the person having ordinary skills in the art would recognize that portions of earbuds and headphones are also covered by the membrane [Paragraphs 32, 40]).

Regarding claim 13, Lebo further teaches the wearable device of claim 10, wherein the wearable device further includes an accelerometer and a gyroscope to predict movements of the subject ([Paragraph 153]).

Regarding claim 14, Lebo further teaches the wearable device of claim 10, wherein one earbud of the pair of earbuds includes at least a microphone and a voice pick-up (VPU) device (microphones and other modules are comprised within the earbud, thus also comprising modules for voice recognition as a VPU device [Paragraphs 18, 76]).

Regarding claim 15, Lebo further teaches the wearable device of claim 14, wherein sound analysis is performed on the microphone and the VPU device to analyze coughing and breathing states of the subject ([Paragraphs 5, 11]).

Regarding claim 16, Lebo further teaches the wearable device of claim 10, wherein another earbud of the pair of earbuds includes a photoplethysmogram (PPG) sensor to determine pulse waves ([Paragraph 10]), a heart rate sensor to assess stress levels ([Paragraph 5]), and an electrocardiogram (ECG) sensor to measure electrical potential differences between ears of the subject ([Paragraphs 10, 142]).

Regarding claim 17, Lebo further teaches the wearable device of claim 16, wherein measurements from the PPG sensor and the ECG sensor are combined to determine cuff-less blood pressure ([Paragraph 10]).

Regarding claim 18, Lebo further teaches the wearable device of claim 10, wherein an electromyography (EMG) sensor is employed to detect non-vocal commands, including teeth clocks, tongue snaps, and jaw bone movements (different sounds of the subject are considered for measuring parameters of the subject, thus non-vocal commands [Paragraph 10]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (hereinafter Lebo) (US Patent Application Publication No. 2010/0217099) in view of Yang (US Patent Application Publication No. 2020/0090636) and further in view of Walker et al. (US Patent Application Publication No. 2005/0010273).

Regarding claim 12, the combination of Lebo and Yang teaches all the limitations recited in claim 10.
However, the combination of Lebo and Yang does not explicitly mention wherein the polymer absorbing membrane is coated on a metal can portion of the IR temperature sensor.
Walker teaches, in a similar field of endeavor of medical systems, the following:
wherein the polymer absorbing membrane is coated on a metal can portion of the IR temperature sensor (in the disclosed system, a temperature sensor is coated by a polymer on a conductive layer (metal). Hence, a person having ordinary skills in the art would recognize that the polymer absorbing membrane in Yang is coated on the metal portion of the IR temperature sensor [Paragraph 36]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Lebo) by covering an earbud with waterproof moisture permeable membrane (as taught by Yang) by coating polymer on the IR temperature (as taught by Walker) for the purpose of properly monitoring the temperature of the subject (Walker – Paragraph 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 29, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633